Citation Nr: 0900554	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran's diagnosed facet arthropathy has not been 
related by competent medical evidence to active service.

2.  The veteran has not been diagnosed with a hip disability.

3.  The veteran has not been diagnosed with any residuals of 
a head injury.


CONCLUSIONS OF LAW

1.  Facet arthropathy was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A hip disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Residuals of a head injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  A letter dated in July 2004 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disabilities.  Such opinions are "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing treatment of a hip 
disability or residuals of a head injury or the possibility 
that the veteran's facet arthopathy is related to service, 
the Board finds that etiology opinions are not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic back or hip disability or incurrent 
of chronic residuals of a head injury is factually shown 
during service.  The Board concludes it was not.

The veteran's service medical records indicate that on 
February 6, 1981, the veteran was transported to emergency 
room after being involved in a hit and run accident.  He 
complained of right side pain, left ear and right leg injury 
below the knee.  Physical examination demonstrated healthy 
male in distress, right side tenderness with guarding, 
possible deformity to right leg below knee.  Alcohol 
consumption was confirmed by the veteran.  No fracture, no x-
rays, neuro was intact, no crepitus on range of motion was 
noted.  The veteran was provided a cervical collar, an air 
splint for the right leg, and a back board.  

X-ray reports dated February 6, 1981 of cervical spine, 
skull, right hip, right knee and chest were all normal.

A February 6, 1981 Troop Medical Clinic note indicated that 
the veteran was involved in a car accident last nigh and was 
seen in emergency room.  No x-rays were done on legs.  The 
veteran's left thigh appeared larger than his right thigh.  
Nerves in both lower extremities were intact.  Pulses felt 
dorsum, behind knee and behind both lateral ankles.  
Bilateral knees intact.  The veteran complained of pain 
posterior portion of right knee with flexion and palpation.  
He also complained of not remembering anything before waking 
up in ambulance.  The veteran had been drinking alcohol 
before accident.  X-rays were taken of the right knee. 

The veteran presented on March 24, 1982, with complaint of 
right ankle pain for 1 day.  The veteran reported he went on 
a 10 mile speed march and he slipped into ditch twisting his 
ankle.  He also complained of low back pain from tripping.

On May 24, 1982, the veteran presented with complaint of low 
back pain for three days.  The veteran reported that he fell 
down the steps in barracks.  Physical examination showed no 
discoloration or deformity.  There was increased pain with 
range of motion and muscles along lumbar region were very 
stiff.  Assessment was lower back strain.

The veteran presented in on December 20, 1982 with complaint 
of dull throbbing back pain for three days.  Physical 
examination showed normal exam of the back.  The assessment 
was muscle strain.    

On the clinical examination for separation from service, the 
veteran's spine was evaluated as normal although the veteran 
reported recurrent back pain on his report of medical 
history.  The physician's summary indicated LBS very mild.    

The Board cannot conclude a "chronic" condition was 
incurred during service.  Treatment for back pain and 
injuries as a result of an accident cannot be considered 
chronic disorders without some indication that a chronic back 
disorder exists.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
facet arthropathy was not until July 2006, more than 20 years 
after the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1983 and the earliest date 
symptomatology of record, in 2006, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The post-service medical records are absent any complaints of 
or treatment for a hip disability or residuals of a head 
injury.  Thus, the medical evidence fails to show that the 
veteran currently suffers from a hip disability or residuals 
of a head injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
the absence of competent medical evidence that a hip 
disability or residuals of a head injury exist and that it 
was caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
either a hip disability or residuals of a head injury have 
not been established.  38 C.F.R. § 3.303.

With respect to the veteran's claim for service connection 
for a back disability, the veteran has a diagnosis of facet 
arthopathy.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.  However, no medical 
professional has ever related this condition to the veteran's 
military service except when reporting history relayed by the 
veteran.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In addition, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

The Board has reviewed and acknowledges the veteran's own 
statements that his current back problems are the result of 
being hit by a car while in service.  In addition, the Board 
has considered the statements made by the veteran's wife, 
sister, and son.  However, while the veteran, his wife, his 
son, and his sister, as lay persons are competent to provide 
evidence regarding symptomatology, they are not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, while the veteran, his wife, 
his son, and his sister reported on the veteran's back and 
hip pain, they are not qualified to state that such symptoms 
were due to the his service. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a hip disability is 
denied.

Entitlement to service connection for residuals of a head 
injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


